EXHIBIT A AGREEMENT JOINT FILING OF SCHEDULE 13G The undersigned hereby agree to jointly prepare and file with regulatory authorities this Schedule 13G and any future amendments thereto (including amendments on Schedule 13D) reporting each of the undersigned’s ownership of securities of The Rubicon Project, Inc., and hereby affirm that such Schedule 13G is being filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Date: November 27, 2015 40 NORTH MANAGEMENT LLC By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Date: November 27, 2015 40 NORTH LATITUDE FUND LP By 40 North GP III LLC, its General Partner By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Date: November 27, 2015 40 NORTH LATITUDE MASTER FUND LTD. By: /s/ David S. Winter David S. Winter Director By: /s/ David J. Millstone David J. Millstone Director Date: November 27, 2015 40 NORTH GP III LLC By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Continued on following page Date: November 27, 2015 DAVID S. WINTER By: /s/ David S. Winter Date: November 27, 2015 DAVID J. MILLSTONE By: /s/ David J. Millstone
